ORDER
PER CURIAM.
Eileen Davis Young, et al., appeal the trial court’s judgment granting Kenneth McClendon’s Petition for Writ of Mandamus in a dispute over the election of McClendon as Councilman-at-Large of the City of Berkeley. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm pursuant to Rule 84.16(b)(1). motions are denied. All pending